

116 HR 7582 IH: To prohibit the President, the Vice President, an immediate family member of the President or the Vice President, and certain businesses from contracting with or receiving Federal funds, and for other purposes.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7582IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Cicilline introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the President, the Vice President, an immediate family member of the President or the Vice President, and certain businesses from contracting with or receiving Federal funds, and for other purposes.1.Prohibitions on making certain contracts with Federal Government or receiving Federal funds(a)Contracts with Federal Government(1)ProhibitionThe following may not enter into or benefit from a contract or agreement with the Federal Government, or any part thereof:(A)The President.(B)The Vice President.(C)An immediate family member of the President.(D)An immediate family member of the Vice President.(E)A covered significant business interest.(2)ExceptionParagraph (1) does not apply to the following: (A)A contract or agreement with the Federal Government entered into or negotiated before or after the period in which the President or the Vice President, as applicable, serves in office. (B)A contract for employment with the Federal Government or a contract for service in the Armed Forces, or any benefits provided under such employment or service.(b)Receipt of Federal funds(1)ProhibitionExcept as provided in paragraph (2), the Federal Government may not obligate or expend Federal funds with the President, the Vice President, or a covered significant business interest. (2)Exceptions(A)EntitlementsThe Federal Government may obligate or expend Federal funds the President or the Vice President is entitled to by law for discharging an official duty, including annual salary.(B)ObligationsParagraph (1) does not apply to Federal funds obligated or expended before or after the period in which the President or the Vice President, as applicable, serves in office.(c)Rule of ConstructionNothing in this Act may be construed to limit any payment to the President, the Vice President, an immediate family member of the President or Vice President, or covered significant business interest of any Federal benefit for which the President, the Vice President, an immediate family member of the President or Vice President, or covered significant business interest would otherwise be eligible. (d)DefinitionsIn this section: (1)Contract or agreement with Federal GovernmentThe term contract or agreement with the Federal Government means a procurement contract or grant, a land use contract, or a lease created, funded, or controlled by the Federal Government, respectively.(2)Covered significant business interestThe term covered significant business interest means any corporation, company, association, firm, partnership, proprietorship, or any other business entity of which the President, the Vice President, an immediate family member of the President, or an immediate family member of the Vice President is—(A)a trustee;(B)a partner;(C)an officer;(D)a director; or (E)a shareholder who holds more than 10 percent of any class of equity securities. (3)Immediate family memberThe term immediate family member means a spouse, parent, sibling, child, or dependent relative.(e)Application(1)Contract or agreement with Federal GovernmentThe prohibition under subsection (a)(1) applies to contracts or agreements with the Federal Government entered into, revised, or renewed after the date of the enactment of this Act. (2)Federal fundsThe prohibition under subsection (a)(2) applies to Federal funds obligated after the date of the enactment of this Act.